Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156373 & (31)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  ATTORNEY GENERAL FOR THE STATE                                                                     Elizabeth T. Clement,
  OF MICHIGAN ex rel DEPARTMENT OF                                                                                    Justices
  NATURAL RESOURCES, NATURAL
  RESOURCES COMMISSION, and WATER
  RESOURCES COMMISSION,
           Plaintiffs-Appellees,
  and
  CITY OF ANN ARBOR, WASHTENAW
  COUNTY, WASHTENAW COUNTY
  HEALTH DEPARTMENT, WASHTENAW
  COUNTY HEALTH OFFICER, HURON
  RIVER WATERSHED COUNCIL, and
  SCIO TOWNSHIP,
            Intervenors-Plaintiffs-Appellees,
  v                                                                 SC: 156373
                                                                    COA: 337818
                                                                    Washtenaw CC: 88-034734-CE
  GELMAN SCIENCES, INC.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 14, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 12, 2018
         d1023
                                                                               Clerk